NOTE: This order is nonprecedential.

United States Court of Appeals for the Federal Circuit
                                       2009-3115

                                 ROBERT J. DI PAOLO,

                                                        Petitioner,

                                            v.

                         UNITED STATES POSTAL SERVICE,

                                                        Respondent.

              Petition for review of the Merit Systems Protection Board in
                                   SF0752080041-1-1.

                                      ON MOTION

Before BRYSON, Circuit Judge.

                                       ORDER

      Robert J. Di Paolo moves to supplement the record to include an affidavit not

before the Merit Systems Protection Board. The United States Postal Service opposes.

      Upon consideration thereof,

       IT IS ORDERED THAT:

      The motion to supplement the record is deferred for consideration by the merits

panel that is assigned to hear the case. A copy of this order and the motions papers

shall be transmitted to the merits panel assigned to hear this case.



                                          FOR THE COURT
    JUN 1 1 2009                           /s/ Jan Horbaly
       Date                               Jan Horbaly
                                          Clerk                          attniltbri
                                                                             JUN 1 1 2009
                                                                              JAN HOlikliia
                                                                                 CLERK
cc:   Robert J. Di Paolo
      Carrie A. Dunsmore, Esq.

s19




2009-3115                        2